Case 3:17-cv-03017-RAL Document 179 Filed 08/06/20 Page 1 of 2 PageID #: 3615



                            UNITED STATES DISTRICT COURT

                               DISTRICT OF SOUTH DAKOTA

                                     CENTRAL DIVISION


 JASON RIIS, CODY HOLCOMBE, AARON                                3:17-CV-03017-RAL
 HENNING, GENA ALVAREZ, DIRK
 SP ARKS, and AARON PETERS

                       Plaintiffs,                      ORDER DENYING MOTION FOR
                                                       INTERLOCUTORY APPEAL AND
        vs.                                          MOTION FOR ADDITIONAL DISCOVERY
                                                                 AS MOOT
 THE CITY OF PIERRE; THE CITY OF
 SISSETON; ADAM WOXLAND, former South
 Dakota Highway Patrol Trooper, in his official
 and individual capacities; CORPORAL KOREY
 WARE, with the Sisseton Police Department, in
 his official and individual capacities; THE CITY
 OF WAGNER; THE CITY OF WAGNER
 POLICE          DEPARTMENT;              OFFICER
 DESARAE GRAVATT, City of Wagner Police
 Officer; OFFICER BRIAN MCQUIRE, City of
 Wagner        Police    Officer;     and    LAW
 ENFORCEMENT OFFICERS JAMES DOES
 ONE THROUGH SIX,

                       Defendants.



       The five remaining Plaintiffs in this § 1983 action claim that Defendants-three

municipalities and multiple police officers-violated their Fourth Amendment rights by

catheterizing them so that their urine could be tested for drugs. This Court issued an opinion on

cross-motions for summary judgment holding that none of the parties were entitled to summary

judgment on the issues of municipal liability and whether Defendants violated Plaintiffs' Fourth

Amendment rights. Doc. 156; Riis v. Shaver, 3:17-CV-03017-RAL, 2020 WL 2043328 (D.S.D.

Apr. 28, 2020). The Cities of Pierre, Wagner, and Sisseton requested an interlocutory appeal under


                                                1
Case 3:17-cv-03017-RAL Document 179 Filed 08/06/20 Page 2 of 2 PageID #: 3616



28 U.S.C. § 1292(b), Docs. 160, 162, 163, and the Plaintiffs moved for leave to serve additional

discovery, Doc. 165.

        Plaintiffs recently filed a notice that they accepted offers of judgment from Defendants,

Doc. 177, as well as a letter explaining that all parties agree that the motions for an interlocutory

appeal and additional discovery are now moot, Doc. 178.

       For good cause, it is hereby

       ORDERED that the Municipal Defendants' Motion to Amend/Correct Order Under 28

U.S.C. § 1292(b), Doc. 160, and the Plaintiffs' Motion for Leave to Serve Additional Discovery,

Doc. 165, are denied as moot.



       DATED this .fL::._ day of August, 2020.



                                              BY THE COURT:

                                                ~a~
                                              ROBERTO A. LANGE
                                              CHIEF JUDGE




                                                 2
